Exhibit 10.1

Execution Version

FOURTH AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of December 29, 2017 (this “Amendment”), is by and among Commercial Metals
Company, a Delaware corporation (the “Company”), CMC International Finance S.à
r.l., a company organized and existing under the laws of Luxembourg as a société
à responsabilité limitée (the “Foreign Borrower”) (the Company, together with
the Foreign Borrower, collectively, the “Borrowers”), the lending institutions
party hereto and Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for itself and the other Lenders (as defined below)
party to that certain Credit Agreement, dated as of June 26, 2014 (as amended to
date, and as amended, supplemented, amended and restated or otherwise modified
and in effect from time to time, the “Credit Agreement”), by and among the
Borrowers, the lending institutions party thereto (the “Lenders”) and the
Administrative Agent. Capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Credit Agreement.

WHEREAS, the Company intends to enter into the Contemplated Acquisition (as
defined below) of the Target (as defined below) pursuant to a certain purchase
agreement to be entered into by the Company and the Target on terms and
conditions satisfactory to the Administrative Agent (together with the exhibits
and schedules thereto, as amended, restated, supplemented or otherwise modified
from time to time, the “Contemplated Purchase Agreement”).

WHEREAS, the Borrowers have requested that the Lenders (i) authorize,
notwithstanding the amount set forth in Section 2.14(a) of the Credit Agreement,
the potential incurrence by the Company of Incremental Term Loans up to an
amount of $600,000,000 subject to the terms and conditions set forth in
Section 2.14 of the Credit Agreement (as amended hereby), to (w) fund the
Contemplated Acquisition, (x) repay certain existing indebtedness of the Target
and its subsidiaries, and (y) pay transaction fees and expenses related thereto,
and (ii) amend the Credit Agreement to make certain further revisions to the
terms and conditions of the Credit Agreement as specifically set forth in this
Amendment.

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrowers, the Required Lenders and the Administrative Agent
hereby agree as follows:

§ 1 Amendments to Credit Agreement.

The Borrowers, the Administrative Agent and the Lenders party hereto, hereby
agree as of the Effective Date (as defined below) to amend the Credit Agreement
as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in proper alphabetical order to read as follows:

“Acquisition Incremental Loans” has the meaning specified in Section 2.14(a).

“Contemplated Acquisition” has the meaning specified in Section 2.14(a).



--------------------------------------------------------------------------------

“Contemplated Purchase Agreement” has the meaning specified in Section 2.14(a).

“LCA Election” means the Company’s election to treat an acquisition or other
specified investment as a Limited Condition Acquisition.

“LCA Test Date” has the meaning specified in Section 1.10.

“Limited Condition Acquisition” means (i) any Permitted Acquisition or other
Investment permitted hereunder by the Company or one or more of its Material
Subsidiaries, including by way of merger, consolidation or amalgamation, for
which the Company has obtained or intends to obtain third party financing, or
(ii) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment.

“Target” has the meaning specified in Section 2.14(a).

“Term B Loan” means a loan made by any Term Lender in the form of term loan b
pursuant to an Incremental Term Commitment.

“Term B Loan Amendment” has the meaning specified in Section 2.14(k).

(b) Article I of the Credit Agreement is hereby amended to add a new
Section 1.10 thereto and shall read in its entirety as follows:

(c) “Notwithstanding anything to the contrary in this Agreement and solely for
the purpose of (A) measuring the financial ratios or any relevant covenant with
respect to the incurrence of any Indebtedness (including any Incremental
Revolving Commitments or Incremental Term Commitments) or Liens or the making of
any Investments or Dispositions or (B) determining compliance with
representations and warranties or the occurrence of any Default or Event of
Default, in each case, in connection with Borrower’s election to treat an
acquisition or other specified investment as a Limited Condition Acquisition,
the date of determination of whether any such action (i.e., the incurrence of
any Indebtedness or Liens or the making of any Investments or Dispositions) is
permitted hereunder shall be deemed to be the date on which the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”), and if, after giving pro forma effect to the Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith as if they had occurred at the beginning of the most recent test
period ending prior to the LCA Test Date, the Company could have taken such
action on the relevant LCA Test Date in compliance with such financial ratio,
covenant, representation or warranty, then such financial ratio, covenant,
representation or warranty shall be deemed to have been complied with.”

 

2



--------------------------------------------------------------------------------

(d) Section 2.14(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(a) Request for Increase. Provided (i) subject to Section 1.10, there exists no
Default both before and after giving effect to any Incremental Revolving
Commitment or Incremental Term Commitment (including compliance by the Company
with the covenants set forth in Sections 7.10, 7.11 and 7.12 determined on a pro
forma basis) and (ii) upon notice to the Administrative Agent (which shall
promptly notify the Lenders), the Company may from time to time, request, and,
subject to this Section 2.14 (including Section 2.14(c)) Lenders hereby consent
to, (x) an increase in the Revolving Credit Facility (each, an “Incremental
Revolving Commitment”) and/or (y) the establishment of one or more new term loan
commitments (each, an “Incremental Term Commitment”), by an amount (for all such
requests in the aggregate) not exceeding $250,000,000; provided that (A) any
such request for an increase shall be in a minimum amount of $5,000,000, and
(B) no such increase shall increase the Letter of Credit Sublimit, the Domestic
Swing Line Sublimit, the Foreign Swing Line Sublimit or the Foreign Borrower
Sublimit. At the time of sending such notice, the Company (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders or such other time
period as agreed to by the Borrower and any Lender providing an Incremental
Revolving Commitment or an Incremental Term Commitment); provided further that,
solely to the extent the proceeds thereof are applied to (w) fund the
acquisition (the “Contemplated Acquisition”) by the Company of certain assets of
the business, and certain outstanding common stock, belonging directly or
indirectly to GNA Financing, Inc., a Delaware corporation, or certain of its
subsidiaries and affiliates (collectively, the “Target”), pursuant to a certain
purchase agreement to be entered into by the Company and the Target on terms and
conditions satisfactory to the Administrative Agent (together with the exhibits
and schedules thereto, as amended, restated, supplemented or otherwise modified
from time to time, the “Contemplated Purchase Agreement”), (x) repay certain
existing indebtedness of the Target and its subsidiaries, and (y) pay
transaction fees and expenses related thereto, the Company may request
Incremental Term Commitments up to an amount of $600,000,000 (the “Acquisition
Incremental Loans”); provided further that, (i) immediately after the incurrence
of the Acquisition Incremental Loans, or (ii) in the event that the Contemplated
Acquisition is consummated without the incurrence of the Acquisition Incremental
Loans, the amount that the Company may request hereunder shall not exceed
$250,000,000.”

(e) Section 2.14(f) of the Credit Agreement is hereby amended to add a new
sentence to the end thereof to read as follows:

“Notwithstanding anything to the contrary in this Section and solely in the case
of any Incremental Commitments incurred in connection with a Limited Condition
Acquisition, the Company’s compliance with any representation or warranty,
covenant or other condition shall be determined in accordance with Section 1.10
hereof. Notwithstanding Section 2.14(f) or in any other provision of any Loan
Document, if the proceeds of any Incremental Term Loans are to incurred in
connection with a Limited Condition Acquisition and the Lenders or other lenders
providing such Incremental Term Loans so agree, the availability thereof shall
be subject to customary “SunGard” conditionality.”

 

3



--------------------------------------------------------------------------------

(f) Section 2.14 of the Credit Agreement is hereby amended to add a new clause
(k) to read as follows:

“(k) Further Amendments to this Agreement. In the event that the Acquisition
Incremental Loans are incurred in the form of Term B Loans, the following
amendments to this Agreement may be effected pursuant to an Increase Joinder
among the Borrowers, the Administrative Agent and the lenders providing the
Acquisition Incremental Loans (the “Term B Loan Amendment”):

 

  (i). Sections 1.01 and 2.05(b) of this Agreement may be amended to include a
customary excess cash flow mandatory prepayment provision requiring the
Borrowers to prepay on a pro rata basis any amounts outstanding under any Term
Loan facility incurred under the Credit Agreement with excess cash flow on an
annual basis;

 

  (ii). Section 2.14 of this Agreement may be amended to (x) clarify that any
Term B Loans shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans and (y) include a customary “most
favored nation” provision, which will apply only for so long as any Acquisition
Incremental Term Loans are outstanding, requiring that, in the event that
following the incurrence of the Acquisition Incremental Loans, additional
Incremental Term Commitments are incurred in the form of Term B Loans, for which
the ‘all-in yield’ applicable to such additional Incremental Term Commitments is
greater than the applicable ‘all-in-yield’ payable to the lenders providing the
Acquisition Incremental Loans by a threshold to be agreed in the Term B Loan
Amendment, then the interest rate (together with the applicable rate floor) with
respect to the Acquisition Incremental Loans shall be increased by the
applicable difference;

 

  (iii). Section 8.02 of this Agreement may be amended to clarify that, for
purposes of determining whether the Required Lenders have consented, or
requested the Administrative Agent, to undertake any actions listed in
Section 8.02 of this Agreement solely in connection with an Event of Default in
respect of any default of performance or compliance with the covenants under
Section 7.10 or 7.11 of this Agreement, the Acquisition Incremental Loans in the
form of Term B Loans shall not be included in the calculation of the Required
Lenders. For the avoidance of doubt, once any enforcement action has been taken
at the request of the Required Lenders (excluding the lenders holding
Acquisition Incremental Loans in the form of Term B Loans), the lenders
providing the Acquisition Incremental Loans in the form of Term B Loans shall be
entitled to direct the Administrative Agent to take any or all of the
enforcement actions with respect to the Acquisition Incremental Loans and the
Administrative Agent shall, in each such case, act upon such direction;

 

  (iv). Section 11.01 of this Agreement may be amended to clarify that for
purposes of determining whether the Required Lenders have (A) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to Sections 7.10 and 7.11 of this Agreement and/or any related
definitions or (B) waived any Default or Event of Default resulting from a
breach of Sections 7.10 and 7.11, the Acquisition Incremental Loans in the form
of Term B Loans shall not be included in the calculation of Required Lenders;
and

 

4



--------------------------------------------------------------------------------

  (v). Section 11.01 of this Agreement may be amended to require additional
guarantees and security interests to guarantee and secure any and all advances
to, and debts, liabilities, obligations, covenants and duties of, any Loan Party
arising under any Loan Document or otherwise with respect to any Term B Loans
(the “Additional Guarantee and Security”) and to provide that, so long as any
Term B Loans and any obligations in connection thereto remain outstanding, the
Collateral, including the Additional Guarantee and Security, (i) shall not be
subject to the Collateral Release Event provisions set forth in Section 11.21,
and (ii) shall guarantee and secure the Term B Loans, the other Term Loans and
the Revolving Credit Loans on a pari passu basis; provided that, upon
termination of any commitments with respect to Term B Loans and payment in full
of all Term B Loans and all obligations in connection thereto, the Additional
Guarantee and Security shall be released and the Collateral shall be subject to
the Collateral Release Event provisions in Section 11.21.”

(g) Section 7.03 of the Credit Agreement is hereby amended to (i) delete “and”
at the end of subsection (l) thereof, (ii) delete “.” at the end of subsection
(m) thereof and include “; and” in lieu thereof and (iii) add thereto a new
subsection (n) to read as follows:

“(n) Indebtedness, the proceeds of which are used to (i) fund the Contemplated
Acquisition, (ii) prepay certain existing indebtedness of the Target and its
subsidiaries in connection with the Contemplated Acquisition, or (iii) pay
transaction fees and expenses related to the Contemplated Acquisition.”

§ 2 Conditions to Effectiveness. This Amendment shall become effective only
(A) upon execution of the Contemplated Purchase Agreement and (B) provided that
the following conditions are satisfied prior to 11:59 p.m., New York City time,
on December 29, 2018 (the date upon which (A) and (B) occur being referred to
herein as the “Effective Date”):

(a) the Contemplated Acquisition shall have been or, substantially concurrently
with the borrowing of the Acquisition Incremental Loans, will be, consummated in
accordance with the Contemplated Purchase Agreement;

(b) the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrowers, each Domestic
Guarantor, each Foreign Guarantor and the Lenders consisting of at least the
Required Lenders;

(c) the Administrative Agent shall have received (i) a certified resolution of
the Company authorizing the execution, delivery and performance of this
Amendment, and (ii) a certified resolution of the Foreign Borrower authorizing
the execution, delivery and performance of this Amendment;

(d) a certificate dated signed by a chief executive officer, chief financial
officer, general counsel and corporate secretary, treasurer, or a senior vice
president of the Company, confirming compliance with the conditions precedent
set forth in Section 2(a);

 

5



--------------------------------------------------------------------------------

(e) the Administrative Agent shall have received, in form and substance
reasonably acceptable to it, all incumbency certificates, certificates of no
default, and such other certificates and documents as reasonably requested by
the Administrative Agent;

(f) the Administrative Agent shall have received all invoiced out of pocket fees
and expenses due and owing in connection with this Amendment; and

(g) the Borrowers shall have paid all invoiced fees and expenses of the
Administrative Agent’s counsel, Latham & Watkins LLP.

§ 3 Representations and Warranties. The Borrowers represent and warrant to the
Administrative Agent and the Lenders as follows:

(a) the representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except that a representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date of this Amendment, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date, and except that the representations contained in Section 5.05(a) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01(a) of the Credit Agreement, respectively;

(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default;

(c) (i) the Borrowers have full power and authority to execute and deliver this
Amendment, (ii) this Amendment has been duly executed and delivered by the
Borrowers, as the case may be, and (iii) this Amendment and the Credit
Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrowers, as the case may be, enforceable in accordance with
their respective terms, except as enforceability may be limited by applicable
Debtor Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law);

(d) neither the execution, delivery and performance of this Amendment or the
Credit Agreement, as amended hereby, nor the consummation of any transactions
contemplated herein or therein, will violate any Law or conflict with any
Organization Documents of either Borrower, or any indenture, agreement or other
instrument to which either Borrower or any of its property is subject; and

(e) no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required for (i) the execution, delivery or performance by either Borrower of
this Amendment or (ii) the acknowledgement by any Domestic Guarantor and Foreign
Guarantor of this Amendment.

 

6



--------------------------------------------------------------------------------

§ 4 No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents (as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents (as amended and restated in
connection herewith, if applicable) are hereby ratified and confirmed and remain
in full force and effect. Nothing herein shall be construed to be an amendment,
consent or waiver of any requirements of the Borrowers or of any other Person
under the Credit Agreement or any of the other Loan Documents except as
expressly set forth herein or pursuant to a written agreement executed in
connection herewith. Nothing in this Amendment shall be construed to imply any
willingness on the part of the Administrative Agent or any Lender to grant any
similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.

§ 7 Guarantors’ Acknowledgment. By signing below, each Domestic Guarantor and
Foreign Guarantor (a) acknowledges, consents and agrees to the execution,
delivery and performance by the Borrowers of this Amendment, (b) acknowledges
and agrees that its obligations in respect of its Domestic Guaranty or Foreign
Guaranty, as applicable, are not released, diminished, waived or modified,
impaired or affected in any manner by this Amendment or any of the provisions
contemplated herein, (c) ratifies and confirms its obligations under its
Domestic Guaranty or Foreign Guaranty, as applicable, and (d) acknowledges and
agrees that it has no claims or offsets against, or defenses or counterclaims
to, its Domestic Guaranty or Foreign Guaranty, as applicable.

§ 8 Reference to the Credit Agreement.

(a) Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, or words of like import shall mean
and be a reference to the Credit Agreement, as modified hereby. This Amendment
shall be a Loan Document.

(b) The Credit Agreement, as modified herein, shall remain in full force and
effect and is hereby ratified and confirmed.

§ 9 Costs, Expenses and Taxes. The Company agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto).

§ 10 Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
For purposes of this Amendment, a counterpart hereof (or signature page thereto)
signed and transmitted by any Person party hereto to the Administrative Agent
(or its counsel) by facsimile or other electronic imaging means (e.g., “pdf” or
“tif”) is to be treated as an original. The signature of such Person thereon,
for purposes hereof, is to be considered as an original signature, and the
counterpart (or signature page thereto) so transmitted is to be considered to
have the same binding effect as an original signature on an original document.

 

7



--------------------------------------------------------------------------------

§ 11 Governing Law; Binding Effect. This Amendment shall be deemed to be a
contract made under and governed by and continued in accordance with the
internal laws of the State of Texas applicable to agreements made and to be
performed entirely within such state, provided that each party shall retain all
rights arising under federal law. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.

§ 12 Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

§ 13 ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND
THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.

 

COMMERCIAL METALS COMPANY, as Borrower By:  

/s/ Paul Lawrence

  Name: Paul Lawrence   Title: Treasurer and Vice President Financial Planning
and Analysis

[Signature Page to Fourth Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

CMC INTERNATIONAL FINANCE, S.Á R.L.,

as Borrower

By:   /s/ William M. Gooding   Name: William M. Gooding   Title: Class B Manager

[Signature Page to Fourth Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Melissa Mullis   Name: Melissa Mullis   Title: Assistant Vice
President

[Signature Page to Fourth Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender, L/C Issuer and Swingline Lender

By:   /s/ Scott Blackman   Name: Scott Blackman   Title: SVP

[Signature Page to Fourth Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Lender and L/C Issuer

By:   /s/ Bradley C. Peters   Name: Bradley C. Peters   Title: Director

[Signature Page to Fourth Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Jonathan D. Beck   Name:
Jonathan D. Beck   Title: Vice President

[Signature Page to Fourth Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, By:   /s/ Mahir J. Desai   Name: Mahir J. Desai
  Title: Vice President

[Signature Page to Fourth Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A.

as a Lender

By:   /s/ Jason Deegan   Name: Jason Deegan   Title: Vice President

[Signature Page to Fourth Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

U.S. Bank, National Association

as a Lender

By:   /s/ Steven J. Sawyer   Authorized Signatory

[Signature Page to Fourth Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

Capital One N.A.

as a Lender

By:   /s/ David C. Hauglid   Authorized Signatory: David C. Hauglid

[Signature Page to Fourth Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: COMMERCIAL METALS COMPANY By:  

/s/ Paul Lawrence

  Name:   Paul Lawrence   Title:   Treasurer and Vice President     Financial
Planning and Analysis STRUCTURAL METALS, INC. C M C STEEL FABRICATORS, INC. SMI
STEEL LLC OWEN ELECTRIC STEEL COMPANY OF SOUTH CAROLINA SMI-OWEN STEEL COMPANY,
INC. OWEN INDUSTRIAL PRODUCTS, INC. By:  

/s/ Paul Lawrence

  Name:   Paul Lawrence   Title:   Treasurer CMC GH, LLC By:  

/s/ Paul Lawrence

  Name:   Paul Lawrence   Title:   Treasurer and Vice President     Financial
Planning and Analysis CMC POLAND SP. Z O.O. By:  

/s/ Jerzy Kozicz

  Name:   Jerzy Kozicz   Title:   President of the Management Board By:  

/s/ Tomasz Flak

  Name:   Tomasz Flak   Title:   Member of the Management Board

[Signature Page to Fourth Amendment to Fourth Amended and Restated Credit
Agreement]